DETAILED ACTION

         Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    
2.1.	 Applicant's amendment to Claims, Abstract and Remarks filed on February 23, 2022 are acknowledged. 
2.2.	Claims 2 and 17-20 have been canceled.  Claims 6-16 have been withdrawn. Claims 21 and 22 are newly added. Claims 1, 3-5, 21 and 22 are active.  
2.3.	Claim 1 has been amended with respect new range of Tg (glass transition temperature) of a claimed polyester. Claim 4 has been amended for clarity. Support for the amendment to Claim 1 and for newly added Claims 21 and 22 has been found in Applicant's published Specification (see US 2021/0139645, [0016], [0055], [0168] and [0169].
2.4.	Therefore, no New Matter has been added with instant amendment.
2.5.	It is noted that scope of Claim 1 has been changed by instant Amendment, which required further consideration. Consequently, it is appropriate to make instant Action Final.
3.	Abstract filed on February 23, 2022 is acknowledged and accepted.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



4.	Claim 1, 3-5 and 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention because it is unclear how to obtained polyester of significant Molecular weight  which has total moles of all acids significantly higher than total mole of diol component. Note that according to Claim 1 polyester may comprise at least 5 mole % of one of C3 – C12 acid and 49.9 mole% of Oxalic acid, but only 45 mole% to 50 mole% of bicyclic diol – this will lead to unbalanced polyester.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
5.	Claims 1, 3- 5, 21 and 22 are rejected under 35 U.S.C. 103 as obvious over Kurachi et al (JP 2006-161017 – reference of Record). 
5.1.	Regarding Claims 1, 3- 5, 21 and 22  Kurachi disclosed polyester comprising residue of ISB in range up to 100 mole%  or 50 mole% based on all units of the copolyester as claimed by Applicant, residue of Oxalic acid in range up to 100 mole%  or 50 mole% based on all units of the copolyester, wherein polyester may additionally comprise second dicarboxylic acid, for example, adipic acid ( see [0023] ) in a  range of 50 mole% or less,  preferably  30 mole% or less as  based on acid component of the copolyester – this read on claimed ratio as claimed by Applicant in  Claims 21 and 22. 
Kurachi polyester has Mn (number average molecular weight) of more than 10000 (see [0014]) and Tg (glass transition temperature) of about 1600C for homopolyester of Isosorbide and Oxalic acid, but does not specifically disclosed Tg of copolyesters wherein acid component comprising Oxalic acid in combination with additional acid. 
5.3.	Thus, Kurachi disclosed same basic copolyester, which comprises identical compounds in overlapping ranges and has same Mn as claimed by Applicant.
	Therefore, Kurachi renders obvious all compositional limitations of Applicant's claims 1,3-5 and 21-22 as established in the art: " In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) and 
it would be expected that Tg of the copolyester taught by Kurachi would have same range because ": a material and its properties are inseparable". In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir.1990); "Products of identical chemical 
composition can’t have mutually exclusive properties." In re Spada, 911 F.2d 705, 

709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).

5.4.	 In addition, Kurachi teaches that polyesters comprising Isosorbide and for example, adipic acid, have Tg is significantly lower than 1600 C. (see [0005]). Note, that Park et al " Synthesis and biocompatibility properties of polyester containing various diacid based on isosorbide ", 2012 – Reference of Record) provide evidenced that polyester obtained by polymerization of ISB with adipic acid has Tg of 34.50 C. 
Chang et al " Copolyesters. VII. Thermal Transitions of Poly (butylene terephthalate-co-isophthalate-co-adipate), 1994 – reference attached) that Tg of a random copolyester of ISB, Oxalic acid and Adipic acid would be determined by mole ratio between Oxalic acid and Adipic acid and would be in range from about 1600 C to about 34.50 C until unexpected results can be shown.	 
Response to Arguments
6.	Applicant's arguments filed February 23, 2022 have been fully considered but they are not persuasive.
6.1.	Applicant's principal argument with respect to Claims 1, 3- 5, 21 and 22 rejected under 35 U.S.C. 103 as obvious over Kurachi based on statement that: " Kurachi
further discloses in Paragraph [0005] that isosorbide containing polyesters with
very low glass transition temperatures (at most 36°C) are discarded by Kurachi as
lacking utility as a plastic. Consequently, Kurachi does not teach to provide
copolymers with low glass transition temperatures prepared according to the prior
art teachings, and furthermore, teaches away from such a copolymer.".
6.2.	In response for this argument note that in in paragraph [0005] Kurachi described homopolyester of Isosorbide and one of several linear dicarboxylic acid disclosed by Okada ( reference attached)  which may have relatively lower Tg compare to  copolyesters comprising Oxalic acid and second dicarboxylic acid, including for example, adipic acid,   disclosed by Kurachi  - and claimed by Applicant. 
Therefore, to the contrary of Applicant argument, Kurachi does not " teaching away" from copolyester as claimed by Applicant, which has significantly higher Tg of 140 °C than Tg of homopolyester of Isosorbide and linear dicarboxylic acid disclosed by Okada and cited by Kurachi.                                                                                                                                                                                                                At least for reasons above, Applicant's arguments based on alleged deficiency of Kurachi was found unpersuasive. Therefore, Rejection over Kurachi is maintained and made Final.
Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure – see PTO -892 attached.
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                                    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNADIY MESH whose telephone number is (571)272-2901. The examiner can normally be reached 8 a.m - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-SIU ( Walter) Choi can be reached on (571) 272 1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GENNADIY MESH/Examiner, Art Unit 1763                                                                                                                                                                                                        

/FRANCES TISCHLER/Primary Examiner, Art Unit 1765